


Exhibit 10.153

 

After Recording Please Return to:

 

Cross Reference:

Gregory P. Youra, Esq.

 

Deed Book 24103, page 122,

Holt Ney Zatcoff & Wasserman, LLP

 

Fulton County, Georgia records

100 Galleria Parkway, Suite 600

 

 

Atlanta, Georgia 30339

 

 

Telephone: (770) 956-9600

 

 

e-mail: gyoura@hnzw.com

 

 

 

SUBORDINATION, NON-DISTURBANCE

AND ATTORNMENT AGREEMENT

 

THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (this “Agreement”)
is made and entered into by and among Omega Healthcare Investors, Inc.
(“Lender”), ADK Bonterra/Parkview, LLC, a Georgia limited liability company
(“Tenant”), and Georgia Lessor-Bonterra/Parkview, Inc. (“Landlord”) and is
effective as of the date (the “Effective Date”) executed by the last of Lender,
Tenant and Landlord.

 

RECITALS:

 

A.                                   Landlord and Tenant entered into that
certain Third Amended and Restated Multiple Facilities Lease dated as of October
29, 2010 (the “Lease”), pursuant to which Landlord leased to Tenant certain
health care facilities (collectively, the “Premises”) being commonly known as
Parkview Manor Nursing Home in Atlanta, Georgia and Bonterra Nursing Center in
East Point, Georgia.  The land on which the Premises are located is legally
described on Exhibit A (the “Property”).

 

B.                                     Lender has made a loan (the “Loan”),
which is secured by, among other things, that certain Deed to Secure Debt and
Assignment of Leases and Rents dated as of March 13, 1998, recorded on March 16,
1998, at Deed Book 24103, page 122, Fulton County, Georgia records (the
“Security Document”) encumbering the Property.  The Security Document and other
documents executed in connection with the Loan shall be referred to in this
Agreement as the “Loan Documents”.

 

C.                                     Tenant and Lender desire to enter into
this Agreement to provide for the subordination of the Lease to the lien of the
Security Document and to provide for the protection of the Lease and Tenant’s
rights under the Lease in the event of any exercise by Lender of any rights or
remedies under the Loan Documents, on and subject to the terms of this
Agreement.

 

--------------------------------------------------------------------------------


 

STATEMENT OF THE AGREEMENT:

 

In consideration of the premises, the mutual agreements set out below and other
good and valuable consideration the receipt and sufficiency of which is hereby
acknowledged, Lender, Tenant and Landlord agrees as follows:

 

1.                                       Subordination of the Lease.  The Lease
is subject and subordinate to the lien of the Security Document, as to the
Property encumbered by the lien of the Security Document.  The Security Document
includes any renewals, modifications, extensions and amendments thereof and
thereto.  The advancement of additional monies by Lender, the repayment of which
is secured by the Security Document, shall not affect the subordination provided
for in this Agreement.

 

2.                                       Non-Disturbance.  So long as there is
no then existing Lease Default (as defined below), Lender shall not, in the
exercise of any right, remedy, or privilege granted by the Security Document, or
the other Loan Documents, or otherwise available to Lender at law or in equity,
disturb or otherwise interfere with Tenant’s quiet enjoyment or possession of
the Premises or any of Tenant’s other rights under the Lease.  As used in this
Agreement a “Lease Default” means a default by Tenant under the Lease which was
not cured during the applicable grace and cure periods provided for in the
Lease, such that Landlord would have the right to terminate the Lease as a
result of such default.  Without limitation of the foregoing, and so long as no
Lease Default then exists, Lender agrees that (i) Tenant will not be named as a
party to or otherwise joined in any foreclosure or other enforcement proceeding
instituted by Lender under the Loan Documents; (ii) any sale or other transfer
of the Premises, pursuant to foreclosure or any voluntary conveyance or other
proceeding in lieu of foreclosure, will be subject to the Lease and all of
Tenant’s rights thereunder; and (iii) upon any sale or other transfer of the
Premises the Lease will continue in full force and effect as a direct lease
between Tenant and the Successor Landlord pursuant to Section 3 below.  Should
Tenant be joined as a party by Lender or Landlord in any action or proceeding in
violation of this Agreement, Lender agrees to pay Tenant’s actual and reasonable
costs and expenses, including but not limited to taxable costs and reasonable
attorneys’ fees.

 

3.                                       Attornment.  Tenant shall attorn to any
person or entity that acquires the Premises pursuant to the foreclosure of the
Security Document, or by any proceeding or voluntary conveyance in lieu of
foreclosure (a “Successor Landlord”).  Upon any attornment under this Section 3,
the Lease shall continue in full force and effect as a direct lease between
Tenant and the Successor Landlord, except that the Successor Landlord shall not
be:

 

(a)                                  liable for any breach of the Lease by any
prior landlord; provided that this is not intended to release any Successor
Landlord from the obligation to cure any condition that exists as of the date
the Successor Landlord becomes the Landlord under the Lease, if the condition
violates the obligations of the landlord under the Lease, subject, however, to
the Successor Landlord being provided the notice and opportunity to cure such
condition, as provided for in the Lease; or

 

2

--------------------------------------------------------------------------------


 

(b)                                 bound by any rent or additional rent
applicable to the period following the date that Successor Landlord becomes the
landlord under the Lease, which Tenant might have paid to any prior landlord
more than thirty (30) days in advance of its due date under the Lease; or

 

(c)                                  bound by any amendment to the Lease made
without Lender’s or the Successor Landlord’s consent; provided that for purposes
of this item, an amendment does not include (i) any assignment or subletting
permitted under the Lease, or (ii) the exercise of any option to renew or extend
the term of the Lease, of (iii) Landlord’s and Tenant’s agreement to extend any
of the time periods provided for in the Lease (for example, Tenant’s contingency
periods or the time to complete any work to be performed by Tenant or Landlord);
or

 

(d)                                 bound by any notice given by Tenant to any
prior Landlord, whether or not such notice is given pursuant to the terms of the
Lease, unless notice is also given to Lender or the Successor Landlord; or

 

(e)                                  subject to any accrued off-set right,
unless expressly provided for by the Lease or by court order; or

 

(f)                                    liable for any security deposit held by
any prior Landlord, unless actually received by Lender or the Successor
Landlord.

 

4.                                       Payment of Rent.  Landlord and Tenant
acknowledge that the Loan Documents provide for the direct payment to Lender of
all rental and other monies due and to become due to Landlord under the Lease
(“Rent”) upon the occurrence of certain conditions as set forth in the Loan
Documents.  If Tenant receives a written notice from Lender (a “Rent Demand
Notice”) to pay all Rent to or at the direction of Lender, Landlord agrees that
Tenant shall pay all Rent as directed in the Rent Demand Notice.  Upon receipt
of the Rent Demand Notice and until otherwise directed by Lender or court order,
Tenant agrees to pay the Rent due and payable by Tenant under the Lease to or at
the direction of Lender, as provided for in the Rent Demand Notice.  Landlord
(i) consents to such payment in accordance with the Rent Demand Notice,
notwithstanding any dispute between Landlord and Lender or contrary instructions
from Landlord; (ii) releases and agrees to hold Tenant harmless from and against
any claims or liability as a result of making payments to or as directed by
Lender; and (iii) agrees that Tenant shall be fully credited with such payments
under the Lease.  Notwithstanding the foregoing, if conflicting demands are made
upon Tenant or Tenant is unsure as to its obligations under this Agreement, the
Lease or applicable law as to the payment of Rent, Tenant may petition the court
for a determination of who is the proper party to receive the Rent or for leave
to pay the Rent into the registry of the court and Landlord and Lender consent
to the payment of the Rent as ordered or approved by the court.

 

5.                                       Lender’s Notice of Default.  Tenant
shall send to Lender a copy of any default notice given to Landlord under the
Lease (a “Duplicate Default Notice”). Tenant agrees to accept a cure of the
default by Lender with the same effects as if by Landlord.  In addition, Tenant
agrees not to terminate this Lease as a result of any default by Landlord under
the Lease, until Tenant has provided a Duplicate Default Notice to Lender and
the default has still not been cured by the date thirty (30) days following the
date the Duplicate Default Notice is given to Lender (the

 

3

--------------------------------------------------------------------------------


 

“Lender Cure Period”); provided that if the default is of a non-monetary nature
(i.e. it cannot be cured by the payment of money) and Lender promptly commences
and is diligently and continually pursuing the cure, the Lender Cure Period
shall be extended for such additional time as is reasonably required to cure
such default using diligence and all commercially reasonable efforts, but not
beyond an additional sixty (60) days.  Nothing in this Section 5 is intended to
suspend or otherwise limit Tenant’s ability to exercise any other rights and
remedies (other than the termination of the Lease) Tenant may have against
Landlord as a result of such default.

 

6.                                       Limitation on Subordination.  Nothing
in this Agreement or in the Security Document or in any other Loan Documents
shall be construed to (i) grant to Lender any lien on, right to or interest in
the improvements constructed (or to be constructed) by Tenant on, or adjacent
to, the Premises, as contemplated by the Lease or any of Tenant’s other property
(including proceeds therefrom), except to the extent of Lender’s lien on
Landlord’s reversionary interest (if any) in such property, subject, however to
the terms of the Lease; or (ii) alter or affect any obligation of Landlord to
Tenant or any rights or remedies of Tenant against Landlord under the Lease,
except as provided for in Section 5, as it relates to the termination of the
Lease and Section 3, as it relates to a Successor Landlord becoming the landlord
under the Lease.

 

7.                                       Notices.  All requests, notices and
demands that are given or made in connection with this Agreement shall be in
writing and shall be given by certified mail, return receipt requested; or by
nationally recognized overnight courier service, with the ability to confirm
delivery; or by hand delivery, evidence by a signed receipt for delivery and
shall be addressed as follows:

 

If to Lender:

Omega Healthcare Investors, Inc.

 

9690 Deereco Road, Suite 100

 

Timonium, MD 21093

 

Attn.: Daniel J. Booth

 

Telephone No.: (410) 427-1700

 

Facsimile No.: (410) 427-8800

 

 

To Landlord:

c/o Omega Healthcare Investors, Inc.

 

9690 Deereco Road, Suite 100

 

Timonium, MD 21093

 

Attn.: Daniel J. Booth

 

Telephone No.: (410) 427-1700

 

Facsimile No.: (410) 427-8800

 

 

And with copy to

Mark E. Derwent, Esq.

(which shall not

Doran Derwent, PLLC

constitute notice):

5960 Tahoe Drive, SE, Suite 101

 

Grand Rapids, MI 49546

 

Telephone No.: (616) 451-8690

 

Facsimile No.: (616) 451-8697

 

4

--------------------------------------------------------------------------------


 

If to Tenant:

ADK Georgia, LLC

 

Two Buckhead Plaza

 

3050 Peachtree Road NW, Suite 570

 

Atlanta, Georgia 30305

 

 

with a copy (which shall not constitute notice) to:

 

 

 

Gregory P. Youra, Esquire

 

Holt Ney Zatcoff & Wasserman, LLP

 

100 Galleria Parkway, Suite 600

 

Atlanta, Georgia 30339

 

The addresses set out above may be changed by notice sent pursuant to this
Section 7.

 

8.                                       Successors and Assigns.  This Agreement
shall bind and inure to the benefit of Landlord, Tenant and Lender, and their
respective successors and assigns.

 

9.                                       Attorneys Fees.  In any proceeding
arising under this Agreement, the prevailing party shall be entitled to recover
all reasonable attorneys fees and costs incurred.

 

10.                                 Counterparts.  This Agreement may be
executed in multiple counterparts, all of which together shall constitute one
document and this Agreement.  The parties authorize signature pages from
separate identical counterparts to be detached and attached to one counterpart
to form one document.

 

11.                                 Entire Agreement and Amendment.  This
Agreement includes and incorporates the entire agreement between Lender, Tenant
and Landlord relative to the relationship between the Lease and the Loan
Documents.  This Agreement may only be amended by a written document signed by
Lender, Tenant and Landlord.

 

12.                                 Severability.  A determination that any
provision of this Agreement is unenforceable or invalid shall not affect the
enforceability or validity of any other provisions, and a determination that the
application of any other provisions of this Agreement in any particular
circumstances is unenforceable or invalid shall not affect the enforceability or
validity of such provision as it may apply to the other circumstances.

 

13.                                 Governing Law.    This Agreement shall be
governed by and enforced and construed in accordance with the laws of the State
of Georgia.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Lender, Tenant and Landlord have executed this Agreement.

 

Signed, sealed and delivered in the

 

LENDER:

presence of:

 

 

/s/ Carolyn M. Fillmore

 

OMEGA HEALTHCARE INVESTORS, INC., a Maryland corporation

Unofficial Witness

 

 

 

 

 

By:

/s/ Daniel J. Booth

/s/ Judith A. Jacobs

 

Name:

Daniel J. Booth

Notary Public

 

Title:

Chief Operating Officer

 

 

 

 

 

(NOTARY SEAL)

 

 

 

 

 

 

 

My Commission Expires: May 12, 2012

 

 

 

 

 

 

 

 

 

 

 

Signed, sealed and delivered in the

 

LANDLORD:

presence of:

 

 

 

/s/ Carolyn M. Fillmore

 

GEORGIA LESSOR – BONTERRA/PARKVIEW, INC., a Maryland corporation

Unofficial Witness

 

 

 

 

By:

/s/ Daniel J. Booth

/s/ Judith A. Jacobs

 

Name:

Daniel J. Booth

Notary Public

 

Title:

Chief Operating Officer

 

 

 

 

 

(NOTARY SEAL)

 

 

 

 

 

 

 

My Commission Expires: May 12, 2012

 

 

 

 

 

 

 

 

 

 

 

Signed, sealed and delivered in the

 

TENANT:

presence of:

 

 

 

/s/ Ellen Smith

 

ADK BONTERRA/PARKVIEW, LLC, a Georgia limited liability company

Unofficial Witness

 

 

 

 

By:

/s/ Chris Brogdon

/s/ Damaris Marriaga

 

 

Chris Brogdon, Manager

Notary Public

 

 

 

 

 

 

 

 

(NOTARY SEAL)

 

 

 

 

 

 

 

My Commission Expires: March 6, 2011

 

 

 

6

--------------------------------------------------------------------------------
